Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 1 of 16 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MERMAID MAFIA, LLC d/b/a
MERMAID VODKA, d/b/a
MERMAID VODKA MADE IN
USA, and d/b/a GET HOOKED
ON MERMAID VODKA                              Civil Action No.
  1564 Stickney Point Road                    ______________
  Sarasota, Florida 34231

            Plaintiff,

      vs.

ISLE of WIGHT DISTILLERY
d/b/a
MERMAID GIN SMALL BATCH
ISLE OF WIGHT
     Pondwell Hill, Seaview
     Ryde, UK PO331PX

          Defendant.
_____________________________

      COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT,
 FEDERAL UNFAIR COMPETITION, FEDERAL DILUTION, FEDERAL
  ANTI-CYBER PIRACY, FLORIDA TRADEMARK INFRINGEMENT,
 DILUTION AND UNFAIR COMPETITION AND VIOLATIONS OF THE
                   FLORIDA DECEPTIVE
               AND UNFAIR TRADE PRACTICES ACT

     Plaintiff, MERMAID MAFIA, LLC d/b/a MERMAID VODKA, ("Plaintiff"

or "MERMAID VODKA"), by and through counsel, brings this action against

Defendant, ISLE of WIGHT DISTILLERY ("Defendant" or "MERMAID GIN")
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 2 of 16 PageID 2




seeking appropriate relief under the Federal Trademark Statute and other causes of

action. In support of its claims, Plaintiff states as follows:

                                      PARTIES

      1. Plaintiff is a limited liability company with its principal place of business

at 1564 Stickney Point Road, Sarasota, Florida 34231. Plaintiff is the owner of U.S.

Trademark Registrations for the marks and designs of MERMAID VODKA,

MERMAID VODKA MADE IN USA, and GET HOOKED ON MERMAID

VODKA.

      2. Defendant is a European Company in the United Kingdom with its

principal place of business at Pondwell Hill, Seaview, Ryde, UK PO331PX.

Defendant has filed U.S. Trademark Applications for the marks WIGHT

MERMAID, MERMAID GIN SMALL BATCH ISLE OF WIGHT (Stylized)

and NAKED MERMAID, the latter of which has matured to registration, based

upon a prior Swiss registration ("Isle of Wight MERMAID marks").

                          JURISDICTION AND VENUE

      3. This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) and 15 U.S.C. § 1121. Further, this Court possesses

diversity jurisdiction over this action insofar as the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest or costs, and is between citizens

of different states as provided in 28 U.S.C. § 1332(a)(1). Additionally, this Court



                                           2
 Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 3 of 16 PageID 3




has supplemental jurisdiction over Plaintiff's state law claims under 28 U.S.C. §

1367(a) insofar as these claims are so related to the federal claims in the action that

they form part of the same case or controversy.

       4. This Court has personal jurisdiction over Defendant arising under the

Lanham Act. Defendant operates a website accessible within the United States

https://isleofwightdistillery.com/and filed applications to register marks with the

United States Patent and Trademark Office. Defendant plans to conduct business

within the U.S. market.

       5. Venue is properly placed in this district pursuant to 28 U.S.C. § 1391(b)(2),

as a substantial part of the events or omissions giving rise to the claim occurred in

this District.

                                  BACKGROUND

       6. Plaintiff is a premium American-made vodka brand headquartered in

Florida and currently distributes its brand throughout the entire State of Florida.

Plaintiff promotes and advertises its brand to serve customers across the United

States.

       7. Plaintiff is the owner of U.S. trademark Registration No. 5,692,346

MERMAID VODKA, U.S. trademark Registration No. 5,621,278 MERMAID

VODKA MADE IN USA, and U.S. trademark Registration No. 5,621,277 GET

HOOKED ON MERMAID VODKA. The registrations are valid, subsisting and



                                           3
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 4 of 16 PageID 4




incontestable. Plaintiff works zealously to protect its rights to these names. Copies

of the trademark registration certificates are attached and made a part hereof as

Exhibit 1.

       8. Plaintiff adopted a distinctive design mark featuring a gold map with black

markings on top of a blue background and a mermaid sitting on a silver fishhook

with black outlines. The design mark has been used in commerce continuously and

without interruption since 2017.

       9. Plaintiff promotes its products in the United States under the MERMAID

VODKA, MERMAID VODKA MADE IN USA, and GET HOOKED ON

MERMAID         VODKA        names     and    marks    via    the   domain     name

https://www.mermaidvodkausa.com/ on the World Wide Web. Attached and made

a part hereof as Exhibit 2 are copies of pages downloaded from the World Wide

Web.

       10. On or about 2019, Plaintiff filed an application to register its trademark

and design GET HOOKED ON MERMAID VODKA in the European Union.

This application was blocked based on Defendant's registration of MERMAID GIN

in the Europe. Plaintiff subsequently requested a Letter of Consent from Defendant

that was denied. Defendant warned Plaintiff to stay out of the European markets.

As a result, Plaintiff withdrew its application to register GET HOOKED ON




                                          4
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 5 of 16 PageID 5




MERMAID VODKA in the Europe and to this date has not entered the European

market.

      11. Defendant promotes its products in the United Kingdom under

https://isleofwightdistillery.com/ on the World Wide Web. Attached and made a

part hereof as Exhibit 3 are copies of pages downloaded from the World Wide Web.

      12. Upon information and belief, Defendant intends to promote its products

using its Isle of Wight MERMAID marks in the United States.

      13. Plaintiff, in writing, has explained to Defendant the nature of its complaint

and demanded it cease its unauthorized use of its mark, but Defendant continue to

persist in such infringing and violative activities. Attached and made a part hereof

as Exhibit 4 is a copy of the cease and desist letter Plaintiff's counsel sent to

Defendant's counsel on August 12, 2021.

                             NATURE OF ACTION

      14. Plaintiff promotes its services under the under the MERMAID VODKA,

MERMAID VODKA MADE IN USA, and GET HOOKED ON MERMAID

VODKA throughout the United States and has continuously done so for over 4

years. Plaintiff has continuously used these marks in connection with its business

since that time.

      15. For many years, Plaintiff has spent substantial amounts in advertising and

promoting services offered under its MERMAID VODKA, MERMAID VODKA



                                          5
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 6 of 16 PageID 6




MADE IN USA, and GET HOOKED ON MERMAID VODKA marks and

designs.

      16. As a result of its efforts, Plaintiff has developed valuable trademark rights

including common-law rights in its mark, its MERMAID VODKA, MERMAID

VODKA MADE IN USA, and GET HOOKED ON MERMAID VODKA marks

and designs extending nationwide.

      17. Plaintiff's marks, as applied to spirits, are strong, fanciful designations,

entitled to a broad scope of protection, especially considering the extent of

advertisement and years of customer service in the industry by Plaintiff under these

designations.

      18. As a result of Plaintiff's long, extensive, exclusive, and continuous use of

its MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA marks and designs in connection with its

business, the enormous public exposure due to it through promotion and excellent

customer service the names and marks have acquired secondary meaning and have

become extremely well and favorably known as a designator of origin for Plaintiff's

products. The trademarks MERMAID VODKA, MERMAID VODKA MADE IN

USA, and GET HOOKED ON MERMAID VODKA serve to identify the source

of Plaintiff's products.




                                          6
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 7 of 16 PageID 7




      19. Because of the likely confusion as to the source of Defendant's services by

Defendant's use of its Isle of Wight MERMAID marks, Plaintiff's goodwill in its

MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA marks and designs has been and will be

damaged.

      20. Defendant's continuing infringing activity demonstrates a willful and bad

faith intent to create confusion, deception, and mistake in the minds of both

Plaintiff's consumers and potential consumers and in the minds of Defendant's

consumers and potential consumers.

           COUNT I: FEDERAL TRADEMARK INFRINGEMENT

      21. Plaintiff re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 20, inclusive above.

      22. Plaintiff, due to its Federal Trademark Registration, possesses valid and

superior common-law and federal statutory rights in the MERMAID GIN SMALL

BATCH ISLE OF WIGHT marks and designs, Plaintiff's goodwill in its

MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA marks and designs.

      23. By reason of Plaintiff's prior adoption and use of its marks and its federally

registered design trademarks, Plaintiff's rights are superior to and supersede any

rights Defendants may have in the Isle of Wight MERMAID marks.



                                           7
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 8 of 16 PageID 8




      24. Defendant was on constructive notice of the existence of Plaintiff's rights

to the MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA marks and designs, by reason of the existence

of Plaintiff's federal trademark registrations and by reason of its prior consent request

sent to Defendant in 2019, as noted in above.

      25. Defendants had actual knowledge of Plaintiff's prior and superior rights to

the MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA names and to its Federally registered marks.

      26. On information and belief, Defendant intend to promote products similar

to those of Plaintiff under the Isle of Wight MERMAID marks.

      27. The use by Defendant of the Isle of Wight MERMAID marks are without

the permission or authorization of Plaintiff.

      28. The class of customers for the products offered by Defendant is the same

class of customers to whom Plaintiff offers its products.

      29. In view of the substantially identical nature of the parties' products, the

confusing similarity caused by the use of the same trademarks by the two parties,

and the substantially similar channels of trade and classes of purchasers of the

parties' products, Defendant's continued use of MERMAID and design marks are

likely to cause confusion, mistake, and deception among purchasers and the public

generally, leading them to believe, falsely, that Defendant's products are those of,



                                           8
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 9 of 16 PageID 9




sponsored or approved by, or in some way connected with Plaintiff, to the irreparable

injury of Plaintiff and the public. Despite such a likelihood of public confusion,

mistake, or deception, Defendant are presently pursuing their MERMAID GIN

SMALL BATCH ISLE OF WIGHT mark, disregarding Plaintiff's demands that

Defendant cease this activity.

      30. On information and belief, Defendant's acts complained of herein have for

their objective the willful appropriation of Plaintiff's right in the MERMAID

VODKA, MERMAID VODKA MADE IN USA, and GET HOOKED ON

MERMAID VODKA marks and designs and of the valuable goodwill of Plaintiff's

business, thereby unlawfully benefitting Defendant.

      31. On information and belief, the continued use of the MERMAID and

design marks by Defendant will be likely to injure the business and reputation of

Plaintiff and will damage the distinctive quality of Plaintiff's MERMAID VODKA,

MERMAID VODKA MADE IN USA, and GET HOOKED ON MERMAID

VODKA marks and designs and federally registered trademark.

      32. Defendant's use of the MERMAID VODKA, MERMAID VODKA

MADE IN USA, and GET HOOKED ON MERMAID VODKA marks and

designs is without Plaintiff's consent and is likely to cause confusion, mistake, or

deception and constitutes direct infringement of Plaintiff's federal trademark rights,

in violation of Title 15 U.S.C. § 1114. Plaintiff has no adequate remedy at law.



                                          9
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 10 of 16 PageID 10




       WHEREFORE, Plaintiff prays for judgment against Defendant as set forth

in the prayer for relief.

        COUNT II: FEDERAL UNFAIR COMPETITION, FALSE
      REPRESENTATION, AND FALSE DESIGNATION OF ORIGIN

       33. Plaintiff re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 32, inclusive above.

       34. The acts complained of aforesaid actually deceive and are likely to deceive

the public into believing, falsely, that Defendants' services are those of, sponsored

or approved by, or are in some way connected with Plaintiff, all to the irreparable

injury of Plaintiff's trade and goodwill and to the injury of the public.

       35. The aforesaid acts constitute federal unfair competition in the form of

passing off, false representation, false advertising, and false designation of origin,

all in direct violation of 15 U.S.C. § 1125(a).

       WHEREFORE, Plaintiff prays for judgment against Defendant as set forth

in the prayer for relief.

       COUNT III: CANCELATION OF FEDERAL REGISTRATION

       36. Plaintiff re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 35, inclusive above.

       37. This Count arises under § 2(d) of the Lanham Act (15 U.S.C. § 1052(d)).




                                          10
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 11 of 16 PageID 11




      38. Defendant filed U.S. Trademark Applications well after Plaintiff registered

its MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA marks and designs.

      39. Defendant filed to register these marks with full knowledge of Plaintiff's

prior rights to the MERMAID VODKA, MERMAID VODKA MADE IN USA,

and GET HOOKED ON MERMAID VODKA marks and designs.

      40. Due to Plaintiff's prior rights, Defendant's U.S. Trademark Application

Serial No. 90160744 should be canceled.

          COUNT IV: FLORIDA TRADEMARK INFRINGEMENT

      41. Plaintiff re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 43, inclusive above.

      42. This Court has supplemental jurisdiction over this cause of action and has

jurisdiction pursuant to 28 U.S.C. § 1338(b).

      43. Defendant's use of the Isle of Wight MERMAID marks is without the

permission or authorization of Plaintiff is likely to cause confusion, mistake and

deception among consumers and the public generally. Despite such a likelihood of

public confusion, mistake or deception, Defendant has continued to use and is

presently using the Isle of Wight MERMAID marks and disregarding Plaintiff's

demand that Defendant cease this activity.




                                         11
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 12 of 16 PageID 12




      44. Upon information and belief, Defendant's continued use of the Isle of

Wight MERMAID marks is likely to injure the activity and reputation of Plaintiff,

will diminish the distinctive quality of Plaintiff's source identifying mark, and cause

irreparable injury to Plaintiff's trade and goodwill and to the public.

      45. Defendant's wrongful acts constitute common law trademark infringement

in Florida.

      46. The aforesaid acts of Defendant are greatly and irreparably damaging to

Plaintiff and will continue to be greatly and irreparably damaging to Plaintiff unless

enjoined by this Court, and Plaintiff is without an adequate remedy at law.

               COUNT VI: FLORIDA UNFAIR COMPETITION

      47. Plaintiff re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 46, inclusive above.

      48. This Court has supplemental jurisdiction over this cause of action and has

jurisdiction pursuant to 28 U.S.C. § 1338(b).

      49. As described more fully herein, Defendant's wrongful acts constitute

common law unfair competition in that said acts:

              a)    enable and will continue to enable Defendant to obtain the

      benefit of and trade on Plaintiff's goodwill;

              (b)   damage and will continue to damage Plaintiff's goodwill in that

      Plaintiff does not have control over Defendant's operation; and



                                          12
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 13 of 16 PageID 13




              (c)    cause, have caused, and are likely to continue to cause confusion,

       mistake, or deception in the minds of the public.

       50. The aforesaid acts of Defendant are greatly and irreparably damaging to

Plaintiff and will continue to be greatly and irreparably damaging to Plaintiff unless

enjoined by this Court, and Plaintiff is without an adequate remedy at law.

       WHEREFORE, Plaintiff prays for judgment against Defendant as set forth

in the prayer for relief.

COUNT VII: FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES

       51. Plaintiff re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 50, inclusive above.

       52. This Count arises under Fla. Stat. §§ 501.201–213. This Court has

supplemental jurisdiction over this cause of action and has jurisdiction pursuant to

28 U.S.C. § 1338(b).

       53. Defendant has engaged in unfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices through its unlawful use

of the Isle of Wight MERMAID marks.

       WHEREFORE, Plaintiff prays for judgment against Defendant as set forth

in the prayer for relief.

                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests:



                                          13
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 14 of 16 PageID 14




      1. That Defendants and their officers, directors, agents, owners, employees,

representatives, attorneys, and all others acting under or in concert with them, or

with any of them, be forthwith preliminarily and permanently enjoined and

restrained from: a) infringing Plaintiff's rights to the Plaintiff's mark; using the

MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA marks and designs or any variation of the

designation MERMAID, including the Isle of Wight MERMAID marks or any

colorable imitation thereof on Defendant's websites, social media sites, on third-

party websites, letterhead, signage, advertising, or promotional material, either in

print or broadcast or electronic form or other forms either separately or compositely

with other words, symbols or devices, as a corporate or trading name or as a

trademark, in connection with consignment and thrift stores; b) in any manner

imitating Plaintiff's MERMAID VODKA, MERMAID VODKA MADE IN USA,

and GET HOOKED ON MERMAID VODKA marks and designs, for the purpose

of acquiring Plaintiff's trade and goodwill by imitation, fraud, mistake or deception;

and c) unfairly competing with Plaintiff in any manner whatsoever.

      2. An order holding that Defendant's activities complained of herein constitute

federal trademark infringement; federal unfair competition, false representation, and

false designation of origin; Florida unfair trade practices; and trademark




                                         14
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 15 of 16 PageID 15




infringement, unfair competition under Florida law and Florida Deceptive and

Unfair Trade Practices Act.

      3. An order canceling Defendant's U.S. Trademark Registration No. 6207886

NAKED MERMAID and denying registration of U.S. Trademark Serial No.

90160744 for the MERMAID GIN SMALL BATCH ISLE OF WIGHT and U.S.

Trademark Serial No. 88775612 WIGHT MERMAID.

      4. An order directing Defendants to file with this Court and to serve on

Plaintiff within thirty (30) days after service of the injunction a report, in writing and

under oath, setting forth in detail the manner and form in which Defendants have

complied with the injunction and any further orders of this Court.

      5. That Defendants and their agents, employees, representatives, and all

others acting under their direction or control or in concert with them, or any of them,

be ordered to immediately deliver up for destruction all product, labels, packaging,

containers, tags, advertising materials, catalogs, promotional material, flyers, signs,

disks, tapes and any and all other materials which bear any resemblance to Plaintiff's

MERMAID VODKA, MERMAID VODKA MADE IN USA, and GET

HOOKED ON MERMAID VODKA marks and designs, or any colorable

imitation thereof or any other designation which contains or consists of variations

on Plaintiff's MERMAID mark.




                                           15
Case 8:21-cv-02090-MSS-AAS Document 1 Filed 08/31/21 Page 16 of 16 PageID 16




        6. Joint and several liability for damages and a trebling of same, profits, and

costs of suit, pursuant to 15 U.S.C. § 1117(a).

        7. Awarding Plaintiff damages to the full extent provided by Florida common

law.

        8. An award of attorneys' fees due to the exceptional nature of this case,

pursuant to 15 U.S.C. § 1117(a).

        9. Any other relief as the Court may deem proper.

                            DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.

        Dated: August 31, 2021            Respectfully submitted,

                                          By: /s/ Allison Mangan
                                               Thomas W. Brooke
                                               Virginia Bar No. 32388 (pro hac vice
                                               pending)
                                               HOLLAND & KNIGHT LLP
                                               800 17th Street, N.W., Suite 1100
                                               Washington, D.C. 20006
                                               202.663.7271
                                               thomas.brooke@hklaw.com

                                                 Allison Mangan
                                                 Florida Bar No. 1025549
                                                 HOLLAND & KNIGHT LLP
                                                 100 North Tampa Street, Suite 4100
                                                 Tampa, Florida 33602
                                                 813.227.6312
                                                 allison.mangan@hklaw.com

                                                 Attorneys for Plaintiff
                                                 MERMAID MAFIA, LLC


                                            16
#150284144_v2
